Citation Nr: 1532566	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  08-22 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

Although some confusion remains regarding the Veteran's actual periods of active duty, the Veteran's Form DD-214s demonstrate service on active duty from July 1984 to January 1993 and from February 1993 to October 2000.  She also has subsequent service in the Vermont Army National Guard with a confirmed period of active duty in support of Operation Enduring Freedom from March 2010 to April 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

A hearing was held on August 14, 2009, in White River Junction, Vermont, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in September 2010 and July 2014.  That development was completed, and the case was returned to the Board for appellate review.

The issues of entitlement to a disability rating in excess of 30 percent for headaches and entitlement to a Total Disability Rating Based on Individual Unemployability (TDIU) have been raised by the record in a December 2014 VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The evidence does not demonstrate that a right shoulder injury or disease was sustained in active service. 


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. § 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Predecisional letters, sent in May 2005 and March 2006 satisfied the requirements for notice following a claim for entitlement to service connection.  Together, the letters stated what the evidence must show for service connection, the evidence the Veteran was expected to provide, the evidence VA would seek to obtain, and explained how a disability rating and effective date would be determined.  See Dingess/Hartman, 19 Vet. App. 473.  Thus, the duty to notify has been satisfied with regard to this claim.  

The duty to assist was also met in this case.  The Veteran was provided with the opportunity to present evidence and argument at a hearing before the Board.  The Veteran's VA treatment records and service treatment and personnel records from periods of service with the Army and Army National Guard have been associated with the record.  In the July 2014 remand, the Board directed that additional efforts be taken to request any outstanding service treatment records.  Pursuant to the remand directives, the AOJ contacted the Veteran's Vermont Army National Guard unit and the Adjutant General of Vermont to request such records.  Prior requests made to the Records Management Center and the National Personnel Records Center resulted in April 2006 responses, with RMC stating that all available service medical records on file were mailed and with NPRC stating that the service medical records had not been retired to "code 13."  The Adjutant General responded in October 2014 by submitting a number of treatment records spanning the Veteran's National Guard and active duty service from 2006 through 2014.  There is no indication in the claims file that the Veteran's reserve unit ever responded to the request for records; however, as the request was made and additional service treatment records responsive to the various requests have been received and associated with the claims file, the Board finds that there has been substantial compliance with the directives of the remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Although the complete procedures laid out regarding VA's duty to assist claimants in obtaining federal documents have not been completed with regard to the request made to the Veteran's reserve unit, as will be discussed in further detail below, service treatment records regarding the specific shoulder injury described by the Veteran to physicians, examiners, and the Board have been associated with the claims file, and the Board finds that further efforts to locate additional service treatment records or obtain a response that no such records exist would only result in unnecessarily delay and additional burden to VA without any reasonable chance of benefit flowing to the Veteran.  Remand for such development is therefore found to be unnecessary, and adjudication of the matter at this time would not prejudice the Veteran in this regard.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Veteran was provided with VA examination of her right shoulder in January 2006.  The examiner interviewed the Veteran, conducted a physical examination, and provided a diagnosis for a right shoulder disability.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  No opinion regarding the etiology of the current right shoulder disability was provided.  While the lack of an etiological opinion would typically result in rendering a VA examination inadequate and require remand for such an opinion, as will be discussed in further detail below, the weight of the evidence is against a finding that the Veteran incurred or experienced a right shoulder injury or disease during service.  Absent evidence that establishes an in-service event, injury or disease, the Board finds that a VA etiological opinion is not necessary for disposition of the claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d) (2015).  In the absence of persuasive evidence of an in-service disease or injury, remand of this case to obtain an opinion as to the etiology of the current right shoulder disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or event, and could only result in a speculative opinion of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).  The duty to assist by providing a VA opinion is not invoked in this case because there is no reasonable possibility that  such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Although a VA examination has already been provided with regard to the right shoulder, further development to provide an etiological opinion is not warranted here, as it would merely result in additional delay and burden on VA without the possibility of benefit for the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The available records and medical evidence have been obtained in order to make adequate determinations as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.  

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Background and Analysis

The Veteran asserts that she suffers from a right shoulder disability as a result of her active military service.  

The Veteran was provided with a diagnosis of right shoulder rotator cuff tear, partial, with subacromial bursitis and mild AC joint tendinitis at the January 2006 VA examination.  The evidence thus demonstrates that the Veteran has had a "current" disability at some point during the pendency of the appeal period, and the next inquiry with regard to entitlement to service connection is whether the evidence demonstrates that the Veteran experienced an event, injury, or disease in service to which the current disability may be etiologically connected.  

On her May 2005 claim form, the Veteran indicated that she was claiming entitlement to service connection for right shoulder strain, which began in March 2000 and for which she sought medical treatment at sick call in Fort Jackson, South Carolina.  At a June 2005 initial primary care assessment with VA, the Veteran described episodic right shoulder pain dating back to basic training in 2000 when she went over a wall, fell off the edge and landed on it.  An x-ray from June 2005 showed no fracture, dislocation, or soft tissue calcification, and the impression noted on the report was of "normal right shoulder."  At the June 2006 VA examination, the Veteran reported episodic right shoulder pain since basic training in 2000, and stated that she was pulled over a wall and dislocated her shoulder.  She described being helped over a wall by a fellow soldier when the shoulder dislocated and she felt a pop, and then pushing the shoulder back into place and continuing the training exercise until being seen at the troop medical clinic after the injury.  At the August 2008 Board hearing, the Veteran's testified again that she dislocated the right shoulder in basic training in the Army in 2000.

The Veteran's service treatment records (STRs) from the period of service from February 2000 to August 2000 have been associated with the claims file.  An April 2000 screening note of acute medical care documents a left shoulder injury two days prior to the note.  An assessment of muscle strain was recorded and the Veteran was treated with ice, Motrin, and an order for no pushups and modified sit-ups for 72 hours.  A second screening note of acute medical care was completed in May 2000.  The STR noted the Veteran's complaint of left shoulder pain for four weeks.  The Veteran reported that she was yanked up by her arm over an obstacle course injuring her shoulder.  She was then seen and put on profile for 10 days.  The Veteran stated that her left shoulder was painful when doing pushups and when raising the shoulder above chest level.  On physical examination, tenderness of the left deltoid/pectoral area was noted.  An assessment was made of left deltoid/pectoral strain.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right shoulder disability, as the weight of the evidence does not support a finding of the occurrence of event, injury, or disease involving the right shoulder during active military service.  Rather, the cumulative contemporaneous evidence of record does confirm the Veteran's description of injuring her shoulder during active military service, but instead documents injury and treatment to the left shoulder.  In this case, at the time of making her statements regarding the right shoulder to treatment providers, VA examiners, and the Board, between five and fifteen years following the described incident, the Veteran appears to have sincerely believed her recollection as to what happened in service.  However, these statement are at odds with the contemporaneous medical evidence and lay statements made by the Veteran contained in the service treatment records, and therefore, the Board finds the Veteran to not be a reliable historian with regard to her description that the training injury involved the right shoulder.  The Board finds the reports made during service to be more credible, as they were nearer in time to the relevant incident for the purposes of treatment, and were less-likely influenced by the passage of time and faultiness of memory.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory) [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)].  

Subsequent to the Veteran filing a claim for service connection for a right shoulder disability, adjudication by the RO, and initial remand of the appeal by the Board, the Veteran entered and completed a period of active duty from March 2010 to April 2012, in support of Operation Enduring Freedom.  The Board notes that service treatment records from the this period overwhelmingly document symptomatology and treatment for injury of the left shoulder, as opposed to the right.  The only notations in these service treatment records regarding the right shoulder include the following: an October 2010 physical therapy notation wherein a review of systems noted "shoulders showed weakness", but normal appearance, with no abnormalities noted following right shoulder examination but with left shoulder tenderness on palpation of the supraspinatus muscle noted following examination, and a brief December 2010 Admit Holding Company document for demobilization that states "DX: Right Shoulder."  The Board notes, however, that all other service treatment records from October 2010 to December 2010, extensively document left, as opposed to right, shoulder complaints and treatment.  These include, but are not limited to, December 2010 STRs such as a physical therapy evaluation summary documenting the Veteran's report of hurting her left shoulder moving sand bags in Afghanistan, physical profiles noting impingement syndrome of the left shoulder, and a Line of Duty Determination finding left shoulder derangement in line of duty.  Given the voluminous evidence in these STRs regarding the left shoulder injury and complaints, the Board finds it highly likely that the December 2010 Admit Holding Company document's notation of a diagnosis for the "right" shoulder merely represents a typographical error.  Additionally, the single notation in the October 2010 note that the "shoulders showed weakness," particularly given the normal appearance and examination noted in the same treatment record, is not found by the Board to be sufficient to indicate additional injury or aggravation of the Veteran's right shoulder condition during this period of active military service.  The Veteran has further not alleged aggravation of a right shoulder disability during this period of service.  

The Board recognizes that the Veteran is competent to provide evidence regarding events which she experienced during service, as this requires only knowledge of facts or circumstances regarding matters than can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, as described above, the Veteran's statements regarding her shoulder injury incurred during basic training in 2000 are consistent with her prior contemporaneous statements made to treatment providers in the days and months after the incident to some extent, but are inconsistent in that the STRs document complaints and treatment for the left shoulder whereas the Veteran's later statements describe injury to the right shoulder.  The Veteran's statements identifying in-service injury to the right shoulder are found to lack credibility to the extent of the inconsistency.  

The Board concludes that the weight of the evidence demonstrates that the Veteran incurred injuries to the left shoulder during active military service, but a preponderance of the evidence is against a finding that the Veteran experienced an in-service event, injury, or disease of the right shoulder during such service.  It is further noted that in an October 2013 rating decision, the Togus RO granted service connection for a left shoulder disability.

As a preponderance of the evidence is against a finding of the occurrence of an in-service event, injury, or disease involving the right shoulder, the claim for service connection for a right shoulder disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

 

ORDER

Service connection for a right shoulder disability is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


